Walker, J.,
concurring: The defense set up is that “no written claim for damages was presented to the company within sixty days after filing the message for transmission, as required by the contract.” We have held this stipulation to be a reasonable one; but it should be enforced reasonably, and not harshly to defeat a just claim. It does not apply if the suit for damages is commenced within the sixty days. Sherrill v. Tel. Co., 109 N. C., 527; Bryan v. Tel. Co., 133 N. C., 604. Whether those cases were properly decided is a question we need not discuss, as the condition now is that this case should be exempted from the operation of the rule established by those eases, by reason of its special facts. The object of this provision in the contract is to inform the company of its default, to the end that it may make seasonable investigation of the matter before the proof is lost by lapse of time.
*232The ground alleged for exempting this ease from the operation of the rule, as to the suit being itself equivalent to presenting a claim, is that there were two telegrams, and there was no written claim presented for failure to deliver the one filed with the company 30 October, 1910, while there was such a claim made as to the one filed 4 November, 1910. According to the above cited cases, the suit would be notice as to both, unless, as defendant now contends, the filing of a claim as to one should prevent it from being so. It is urged that this should be so, because the conduct of plaintiff was apt to mislead the defendant. If the fact that plaintiff was in fact misled, and not merely apt to be misled, should take the cases out of the rule, it was incumbent upon the defendant to plead and'prove the fact. This must be so, as if a suit is a notice of the claim, it must continue to be so, unless some valid reason is shown in the regular course of procedure why it should not be. The burden was not on the plaintiff to show why that, which this Court has said is a sufficient compliance with this stipulation, is not so, but this burden rested on the defendant; and I take it that this burden would not be adequately discharged by simple proof that two telegrams were involved, instead of one, unless it was alleged and shown that the defendant was actually misled to its prejudice, and not merely that there was a chance of its being misled. There was no allegation in the answer as to this material matter, which it is contended avoided the effect of the suit as notice, the averment being that no written notice of claim was given, as required by the contract; nor was there any issue tendered or submitted that fairly embraced it, unless it was the fourth issue, and there was no request for instructions as to this issue, but only as to the issue concerning damages, which is the fifth, and the question of notice was not germane to that issue. But apart from all this, the proof tends to show, not that the defendant was misled by the claim as to one of the messages, but, on the contrary, that it well knew of the default as to the telegram of 30 October, as its agent at Andrews asked Dr. Morrow to “sign for the message” on the delivery sheets, “so that his books would show up and make it all right for him,” which the doctor agreed to do, upon the express promise of the agent that his acknowledgment of its receipt should not be dated as of 30 October, 1910, but should bear the true date, the doctor testifying that the message of 30 October was not delivered until some time after that date. Besides, the delivery sheet was still in the company’s possession after the suit was brought, and itself showed the default, until the doctor “signed for the message.” This proved full knowledge of the facts, on the part of the company, through the agent who handled the messages, and the possession of its own record of the facts, viz., the “delivery sheet” on which the default clearly appeared. If the Sherrill and Bryan decisions are not to be overruled — and I do *233not think it necessary that they should be, in order to sustain the judgment — there is no reason for excepting this case from the operation of the rule they established.
I may add that in Sherrill’s case, at p. 532, it was held that when the message is not delivered, the claim for damages may be filed, or the suit brought, within sixty days after knowledge of that fact, and “if defendant wishes to insist that plaintiff did not give notice of his claim within sixty days after knowledge of the nondelivery, he must set this up by answer.” This is a ease of nondelivery, and it is not alleged or found as a fact when plaintiff had notice of nondelivery.